DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This final office action is responsive to Applicants' amendment filed on 05/13/2022.  Claims 1-24 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. 
Applicant argues: 
In the configuration described above, coolant may flow through the coolant tube 58 and thereby enter the inner housing 44 of rotor 24. Barker, paras. [0141]-[0160], Figs. 2-9. From coolant tube 58, the coolant flows radially outwards through radial drillings 68 formed in the plug 52 and into the fluid paths 50. Id. Particularly, the coolant flows along fluid paths 50 from a first end of the outer housing 28 to an opposed second end of the outer housing 28. Id. The coolant exits fluid paths 50 at the first end of outer housing 28 via radial conduits 94 formed within plug 52 from which the coolant exits the rotor 24. Id. Thus, fluid paths 50 provide a path along which the coolant may flow from the first end of the outer housing 28 to the second end thereof, but is not configured to return the flow of coolant to the first end of outer housing 28 from the second end thereof. See Id. The same is true of the embodiment shown in Figure 17 of Barker where a singlet feed inlet 132 feeds to parallel branches 134 and 136 provide a flowpath in only a single direction (e.g., extending from a first end to a second end, but not returning to the first end). See Barker, paras. [0195]-[0197], Figs. 17-19. 
Claims 1, 2, 12-16, 19, and 22 
Claim 1 is an independent claim from which claims 1, 2, 12-16 and 19 depend. Claim 1 recites, in part, "a rotor arranged coaxially with respect to the stator and having one or more magnets arranged thereon so that in response to the stator receiving the electrical power, the rotor is caused to rotate," and "the rotor comprising a rotor housing having first and second ends, the magnets being arranged around the housing, and wherein the housing has one or more tortuous paths for the flow of coolant extending along the length of the rotor housing, and being configured to direct flow from the first end of the rotor housing to the second end and back to the first end." 
Claim 22 is an independent claim which recites, in part, "a rotor arranged coaxially with respect to the stator and having one or more magnets arranged thereon so that in response to the rotor being driven in a rotary manner, electrical power is generated within the windings of the stator," and "the rotor comprising a rotor housing8 of 13 
Reply to Office Action of December 13, 2021 Dated May 13, 2022 having first and second ends, the magnets being arranged around the housing, and wherein the housing has one or more tortuous paths for the flow of coolant extending along the length of the rotor housing, and being configured to direct flow from the first end of the rotor housing to the second end and back to the first end." Thus, claims 1 and 22 include a rotor comprising a rotor housing having a tortuous path for the flow of coolant extending along the length of the rotor housing and configured to direct flow from a first end of the rotor housing to a second end of the rotor housing and back to the first end. 
In rejecting claims 1, 2, 12-16, 19, and 22 under 35 USC 102(a)(1) as being anticipated by Barker, the Office Action relies on rotor 24 of Barker as teaching the claimed "rotor," relies on outer housing 28 of Barker as teaching the claimed "rotor housing," and appears to rely on ribs 46 and fluid paths 50 of Barker as teaching the claimed "one or more tortuous paths." Office Action, pp. 3-7. However, as described above, while fluid paths 50 receive a flow of coolant from the drillings 68 formed in plug 54 and direct the flow of coolant from a first end of outer housing 28 to a second end of outer housing 28, ribs 46 and fluid paths 50 do not direct the flow of coolant back to the first end of outer housing 28 after travelling to the second end of housing 28. See Barker, paras. [0141]-[0160], Figs. 2-9. Instead, the coolant directed along fluid paths 50 exits the rotor 24 of Barker once arriving at the second end of outer housing 28 via the conduits 94 formed in plug 52. Id. Therefore, Applicant respectfully submits Barker fails to teach or suggest a rotor comprising a rotor housing having a tortuous path for the flow of coolant extending along the length of the rotor housing and configured to direct flow from a first end of the rotor housing to a second end of the rotor housing and back to the first end, as included in claims 1 and 22. 
Examiner respectfully disagrees: claim recites functional language rotor housing circulating fluid from end to end, it should be noted that the claim language is not clear on the specifics how flow is redirected to the other end.   Thus, Barker has a structure [56] that sends collected fluid to the other end, completing a flow circuit.   See also ¶157 shows that coolant is redirected to the axis using 76 which is part of the rotor.
Appl. No. 16/322,879 
Reply to Office Action of December 13, 2021 
Amdt. Dated May 13, 2022 Applicant argues: 
Claim 20 is an independent amended by this response to recite, in part, "[a] method of operating a motor, wherein the motor comprises a stator for receiving electrical power and a rotor arranged coaxially with respect to the stator, the rotor comprising a rotor housing having first and second ends, and wherein the housing has one or more tortuous paths for the flow of coolant extending along the length of the rotor housing, and the rotor has an output shaft coupled thereto, the method comprising," "providing flow of a coolant along the one or more tortuous paths both from the first end of the rotor housing to the second end and back to the first end..." No new matter is introduced by these amendments, and each is fully supported by the application as originally filed. For example, the amendments to claim 20 are supported by p. 10, I. 22- p. 13, I. 15, and Figures 1-7 of the application as originally filed. Thus, claim 20 includes providing flow of a coolant along one or more tortuous paths both from the first end of the rotor housing to the second end and back to the first end. 
In rejecting claim 20 under 35 USC 102(a)(1) as being anticipated by Barker, the Office Action relies on rotor 24 of Barker as teaching the claimed "rotor," relies on outer housing 28 of Barker as teaching the claimed "rotor housing," and appears to rely on ribs 46 and fluid paths 50 of Barker as teaching the claimed "one or more tortuous paths." Office Action, pp. 3-7. However, as described above with respect to claim 1, Barker fails to teach or suggest a rotor comprising a rotor housing having a tortuous path for the flow of coolant extending along the length of the rotor housing and configured to direct flow from a first end of the rotor housing to a second end of the rotor housing and back to the first end. Applicant respectfully submits Barker also fails to teach or suggest providing flow of a coolant along one or more tortuous paths both from the first end of the rotor housing to the second end and back to the first end, as included in claim 20. 
Examiner’s note: See 50 and 46 are two tortuous flow paths for coolant.  Flow path channels into 76 which is redirected to 56, [see ¶157] to complete a circuit flow path.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 12-16, 19-20, 22 and 24 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (20150288255)
Regarding claim 1. Baker teaches a motor [motor of fig 3-4] for generating rotary power, the motor comprising: a stator [22] for receiving electrical power; 
a rotor [24] arranged coaxially with respect to the stator and having one or more magnets [26] arranged thereon so that in response to the stator receiving the electrical power, the rotor is caused to rotate [function of rotor], 
the rotor comprising a rotor housing [28] having first and second ends, the magnets being arranged around the housing [26 is around 28], 
and wherein the housing [“cylindrical housing 44, defined in part also by the inner cylindrical surface of the rotor housing 28”, ¶145] has one or more tortuous paths [see 50 with 46] for the flow of coolant extending along the length of the rotor housing [as shown in fig 3], 
and being configured to direct flow from the first end of the rotor housing to the second end and back to the first end [¶145].

Regarding claim 2. Baker teaches a motor according to claim 1, comprising an output shaft [shaft of fig 3] arranged at least partially axially within the rotor housing, the inner wall being shaped for engagement with and so as to drive the output shaft.  

Regarding claim 12. Baker teaches a motor according to claim 1, in which the tortuous paths are helical [¶145].  

Regarding claim 24, Baker discloses the claimed invention except forin which the helix angle is within the range 30° to 45°. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust a threshold value to a specific magnitude in order to drive device towards design requirement, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 13. Baker teaches a motor according to claim 1, in which the tortuous paths are defined between 2 concentric layers of the inner wall [46 is between 51 and 58].  


    PNG
    media_image1.png
    590
    716
    media_image1.png
    Greyscale

Regarding claim 14. Baker teaches a motor according to claim 13, in which one of the concentric layers has helical ribs [layer A shown above has helical ribs to define in combination with adjacent helical paths] formed thereon to define in combination with the other the helical paths.  

Regarding claim 15. Baker teaches a motor according to claim 12, wherein there are two helical paths in which fluid in use flows from the first end to the second two helical paths in which fluid in use flows from the second end to the first end [fig 4 shows fluid as describe in this claim].

Regarding claim 16. Baker teaches a motor according to claims 12, in which the helix angle is between 5° and 85° to the rotating axis, preferably within the range 30° to 60° and more preferably within the range 30° to 45° [¶70].

Regarding claim 19. Baker teaches a motor according to claim 1, in which there is defined a central void within the rotor housing [void between 58 and 50].  

Regarding method claims 20, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324,
231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.

Regarding claim 22. Baker teaches a rotary device [motor of fig 3-4] for generating electricity [abstract], the rotary device comprising: 
a stator having windings [22]; 
a rotor [24] arranged coaxially with respect to the stator and having one or more magnets [26] arranged thereon so that in response to the rotor being driven in a rotary manner [function of rotor], electrical power is generated within the windings of the stator [function of windings]; 
the rotor comprising a rotor housing [28] having first and second ends, the magnets being arranged around the housing [26 is around 28], and wherein the housing [“cylindrical housing 44, defined in part also by the inner cylindrical surface of the rotor housing 28”, ¶145] has one or more tortuous paths [see 50 and 46] for the flow of coolant extending along the length of the rotor housing [as shown in fig 3], 
and being configured to direct flow from the first end of the rotor housing to the second end and hack to the first end [¶145].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 9-10, 17-18 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. in view of Casaro (20060018774)
Regarding claim 3. Baker teaches a motor according to claim 1.
However, Baker does not explicitly mention a device comprising one or more elastomeric elements within the housing configured to drive the output shaft upon operation of the motor.
Casaro teaches a device comprising one or more elastomeric elements within the housing configured to drive the output shaft upon operation of the motor [¶6].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide supports between shaft and rotor as shown in Casaro in order to reduce vibrations between rotor and shaft [¶6].

Regarding claim 4. Baker as modified teaches a motor according to claim 3, in which the rotor housing has a substantially cylindrical shape outer shape [rotor assembly of Baker is cylindrical Baker] and the inner wall of the housing has one or more radial projections [98 Baker] for engagement with the one or more elastomeric elements [engagement between shaft and rotor are relied from Casaro].  

Regarding claim 5. Baker as modified teaches a motor according to claim 4, in which the radial projections are radial fins [fins included in 98 Baker] projecting axially inwards towards the output shaft.  

Regarding claim 6. Baker as modified teaches a motor according to claim 5, in which the output shaft has a plurality of outwardly projecting radial fins [fins included in 96] interdigitated with the inwardly projecting radial fins of the rotor housing [Baker, 96 fins interact with adjacent fins of rotor in fig 4].  

Regarding claim 7. Baker as modified teaches a motor according to claim 6, wherein there are defined between the inwardly projecting fins and lie outwardly projecting fins angular sectors and wherein the elastomeric elements are provided within the sector regions [see Casaro ¶53, shows placing elastomeric material between rotor and shaft as fins, i.e. item 9, shows interaction between rotor and shaft].    

Regarding claim 9. Baker as modified teaches a motor according to claim 8, wherein the output shaft has a contoured surface [34 has 36 which would make 34 not flat Baker] having one or more recesses to define with the contours of the rotor housing longitudinal voids for housing the one or more elastomeric elements [see Casaro 9 is filled with elastomeric material, ¶53].  

Regarding claim 10. Baker as modified teaches a motor according to claim 8, in which the motor comprises a plurality of elastomeric elements [Casaro shows 9 in a longitudinal direction] in the form of longitudinal members.  
 
Regarding claim 17. Baker as modified teaches a motor according to claims 3, in which the elastomeric elements are formed of a material selected from natural or nitrile rubber, flouroelastomer, silicone or other polymer [¶53, Casaro].
  
Regarding claim 18. Baker teaches a motor according to claims 3 except for in which the length of the or each elastomeric element is at least 80% of the length of the rotor housing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust a threshold value to a specific magnitude in order to drive device towards design requirement, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.   

Regarding method claims 21, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.


Allowable Subject Matter
Claim 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839